Citation Nr: 0709830	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  98-17 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for post-operative 
residuals of benign prostatic hypertrophy, currently rated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for allergic 
rhinitis, currently rated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for 
thrombophlebitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1981.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating action of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The March 1998 rating decision granted a 10 percent 
disability evaluation for the veteran's hypertension, and 
denied compensable evaluations for benign prostatic 
hypertrophy, allergic rhinitis, and thrombophlebitis.  

A December 2001 RO decision increased the veteran's 
disability evaluation for benign prostatic hypertrophy to 10 
percent.  The 10 percent disability rating for post-operative 
residuals of benign prostatic hypertrophy remains in effect 
to the present time.

A June 2006 rating decision increased the veteran's 
disability evaluation for allergic rhinitis to 10 percent.  
The 10 percent disability rating for allergic rhinitis 
remains in effect to the present time.

The veteran was afforded a hearing at the RO before the 
undersigned in June 2002.  The veteran had previously 
testified before another Veterans Law Judge in February 2000. 

In September 2002, the Board requested additional development 
by the Case Development Unit.  In August 2003, after 
undertaking further development under the now invalidated 
provisions of 38 C.F.R. § 19.9(a)(2) (2003), the Board 
remanded the veteran's appeal for additional evidentiary 
development.

Absent a waiver, a claimant seeking a disability rating 
greater than that assigned will be presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
therefore remains in controversy where less than the maximum 
available benefits are awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  The Board will therefore adjudicate the veteran's 
claims for increased ratings.


FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran's hypertension was 
not manifested by diastolic pressure predominantly 100 or 
more.

2.  Since January 12, 1998, the veteran's hypertension has 
not been manifested by diastolic pressure predominantly 110 
or more, or; systolic pressure predominantly 200 or more.

3.  Postoperative residuals of benign prostatic hypertrophy 
are not manifested by a requirement to wear absorbent 
materials which must be changed less than 2 times per day; 
nor are they manifested by a recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year) and/or requiring continuous intensive management.

4.  The veteran's allergic rhinitis is not manifested by 
polyps.

5.  Prior to January 12 1998, the veteran's thrombophlebitis 
was not manifested by persistent moderate swelling of leg 
which was not markedly increased on standing or walking, or 
persistent swelling of arm or forearm not increased in the 
dependent position.

6.  Since January 12, 1998, the veteran's thrombophlebitis 
has not been manifested by intermittent edema of extremity or 
aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, the veteran did not meet the 
criteria for a compensable disability rating for 
hypertension.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.104, Diagnostic Code 7101 
(1997).

2.  Since January 12, 1998, the veteran has not met the 
criteria for a disability rating in excess of 10 percent for 
hypertension.  38 U.S.C.A. . §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.27, 4.104, Diagnostic Code 7101 (2006).

3.  The veteran does not meet the criteria for a disability 
rating in excess of 10 percent for post-operative residuals 
of benign prostatic hypertrophy.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.27, 4.115a, 4.115b, Diagnostic Code 
7527 (2006).

4.  The veteran does not meet the criteria for a disability 
rating in excess of 10 percent for allergic rhinitis.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 
4.97, Diagnostic Code 6522 (2006).

5.  Prior to January 12, 1998, the veteran did not meet the 
criteria for a compensable disability rating for 
thrombophlebitis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.27, 4.104, Diagnostic Code 7121 (1997).

6.  Since January 12, 1998, the veteran has not met the 
criteria for a compensable disability rating for 
thrombophlebitis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.27, 4.104, Diagnostic Code 7121 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2004 and 
September 2005 correspondence, as well as in the March 1998 
rating decision and in the October 1998 statement of the case 
(SOC), fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.  Thereafter, the claims were readjudicated in the 
June 2006 supplemental statement of the case (SSOC).  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disabilities on appeal 
is harmless because the preponderance of the evidence is 
against the veteran's claims and any question as to this 
point is moot.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the notice required was harmless error.  Although 
notice was not completely provided to the appellant until 
after the initial adjudication, he was not prejudiced.  The 
content of February 2004 and September 2005 correspondence, 
as well as the March 1998 rating decision and the October 
1998 SOC, when considered together, comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran was 
thereafter afforded every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The claims were readjudicated in June 2006.  Hence, 
the actions taken by VA cured the error in the timing of 
notice.  Further, the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims before adjudication.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to decide this appeal.

To the extent that there was any deficiency in the content of 
the notice to the veteran, the Board notes that VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties to assist the appellant in the 
prosecution of his claims.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).


The Claims

The veteran and his representative contend that the 
claimant's hypertension, post-operative residuals of benign 
prostatic hypertrophy, allergic rhinitis, and 
thrombophlebitis are manifested by symptomatology that 
warrant the assignment of increased ratings.  It is requested 
that the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Since the veteran filed his claims there have been a number 
of changes in the criteria for rating cardiovascular 
disabilities under 38 C.F.R. § 4.104.  The changes include 
hypertension under Diagnostic Code 7101 and thrombophlebitis 
under Diagnostic Code 7121.  The applicable criteria for 
rating cardiovascular disabilities became effective January 
12, 1998.  See 62 Fed. Reg. 65207-19 (December 11, 1997).

The March 1998 rating decision here on appeal notified the 
veteran of both the old and new rating criteria for 
evaluating hypertension and thrombophlebitis.  Accordingly, 
adjudication of his claims may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria for hypertension and thrombophlebitis for the period 
prior to January 12, 1998, and it may only consider the new 
rating criteria for hypertension and thrombophlebitis when 
rating these cardiovascular disorders from January 12, 1998.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Hypertension
 

The veteran has been assigned a separate compensable 
evaluation for coronary artery disease, status post 
myocardial infarction, angioplasty and stenting, associated 
with hypertension. 
 
The veteran's hypertension is presently rated as 10 percent 
disabling.  The veteran filed his claim for an increased 
rating in June 1997.  In March 1998, the RO increased his 
disability evaluation for hypertension to 10 percent, 
effective January 12, 1998.

Under the rating schedule, according to the old criteria 
effective prior to January 12, 1998, a 10 percent rating for 
hypertension required diastolic pressure predominantly 100 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  Under 
the criteria effective since January 12, 1998, a 20 percent 
rating for hypertension requires diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2006).  

The claims file contains records of VA and non-VA outpatient 
treatment and examinations dated from 1997 to 2006.  The 
preponderance of the evidence, however, is against finding 
entitlement to a 10 percent evaluation prior to January 12, 
1998, the date a 10 percent rating went into effect.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997).  Simply put, the 
clinical evidence, to include VA examinations, does not show 
a predominant diastolic pressure of 100 or more.
 
As to the period since January 12, 1998, a review of the 
clinical evidence shows elevated blood pressure readings 
meeting the criteria for a 20 percent rating on only one 
occasion at an April 2006 genitourinary examination.  
Otherwise, the readings show diastolic pressure predominantly 
less than 110, and systolic pressure predominantly less than 
200.  As such, the preponderance of the evidence is against a 
rating in excess of 10 percent for hypertension for the 
period since January 12, 1998.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2006).

Post-Operative Residuals of Benign Prostatic Hypertrophy

The veteran is presently rated as 10 percent disabling.  
During the pendency of this appeal, a December 2001 RO 
decision increased the veteran's disability evaluation for 
benign prostatic hypertrophy to 10 percent, effective June 
30, 1997.  June 30, 1997 is the date VA received the claim 
for an increased rating here being adjudicated.

Under the rating schedule for post-operative residuals of 
benign prostatic hypertrophy, disabilities are rated either 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  If voiding dysfunction predominates, a 20 
percent rating is appropriate if the veteran is required to 
wear absorbent materials which must be changed less than two 
times per day.  If urinary tract infection predominates a 30 
percent disability rating is appropriate with recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year) and/or 
requiring continuous intensive management.  38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7527. 

The claims file contains records of VA and non-VA outpatient 
treatment and examinations dated from 1997 to 2006.  On 
review, the clinical evidence does not support finding a 
requirement to wear absorbent materials due to urinary 
leakage.  Indeed, the appellant specifically denied any form 
of urinary incontinence at an April 2006 VA examination.  Nor 
does the evidence warrant finding recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year) and/or requiring continuous 
intensive management.  As such, the preponderance of the 
evidence is against a rating in excess of 10 percent for 
post-operative residuals of benign prostatic hypertrophy.

Allergic Rhinitis

The veteran is presently rated as 10 percent disabling.  
During the pendency of this appeal, a June 2006 rating 
decision increased the veteran's disability evaluation for 
allergic rhinitis to 10 percent, effective June 30, 1997.  
June 30, 1997 is the date VA received the claim for an 
increased rating here being adjudicated.

Under the rating schedule, a 20 percent disability rating 
requires allergic rhinitis with polyps.  38 C.F.R. § 4.97, 
Diagnostic Code 6522.  

The claims file contains records of VA and non-VA outpatient 
treatment and examinations dated from 1997 to 2006.  A review 
of the clinical evidence does not show any evidence of 
polyps.  As such, the preponderance of the evidence is 
against a rating in excess of 10 percent for allergic 
rhinitis. 

Thrombophlebitis

The veteran's thrombophlebitis is evaluated as not 
compensably disabling.  Under the rating schedule, according 
to the old criteria effective prior to January 12, 1998, a 10 
percent rating for thrombophlebitis required persistent 
moderate swelling of leg not markedly increased on standing 
or walking, or persistent swelling of arm or forearm not 
increased in the dependent position.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997).

Under the criteria effective since January 12, 1998, a 10 
percent rating for thrombophlebitis requires intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (2006).

While the claims file contains records of VA and non-VA 
outpatient treatment and examinations dated from 1997 to 
2006, the preponderance of the evidence is against finding 
entitlement to a compensable rating prior to January 12, 
1998, the date the new rating criteria went into effect.  
38 C.F.R. § 4.104, Diagnostic Code 7121 (1997).  In this 
respect, pertinent VA examinations and outpatient records do 
not report persistent moderate swelling of leg not markedly 
increased on standing or walking.  
 
Likewise, with respect to the period since January 12, 1998, 
a review of the clinical evidence does not show objective 
medical evidence of intermittent edema of extremity or 
objective medical evidence aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (2006).  The April 2006 VA 
examination noted the history of right leg phlebitis, and the 
veteran reported occasional swelling.  On examination, 
however, there was no evidence of tenderness, statis, skin 
changes, or any evidence that is reflective of a history of 
intermittent edema.  The veteran denied using support hose.  
There is no objective medical evidence of leg aching or 
fatigue after prolonged standing due to thrombophlebitis.  As 
such, the preponderance of the evidence is against a non-
compensable rating for thrombophlebitis.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's or his representative's written 
statements to the RO, or the claimant's statements to VA 
clinicians or hearing testimony.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because lay persons are not trained in the field 
of medicine, they are not competent to provide medical 
opinion evidence as to the current severity of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, these statements, addressing the clinical severity 
of the claimant's disabilities, are not probative evidence as 
to the issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt; however, since the preponderance of the evidence is 
against the claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased disability rating for 
hypertension is denied.

Entitlement to an increased disability rating for post-
operative residuals of benign prostatic hypertrophy is 
denied.

Entitlement to an increased disability rating for allergic 
rhinitis is denied.

Entitlement to an increased disability rating for 
thrombophlebitis is denied


_____________________________
_
D. C. SPICKLER
Veterans Law Judge
Board of Veterans' Appeals

_____________________________
_
MARK F. HALSEY
Veterans Law Judge
Board of Veterans' Appeals



______________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


